Appeal by defendant from an order and judgment of the Albany County Court which affirmed a judgment of the City Court of the City of Albany in favor of plaintiff. Plaintiff brought this action to recover real estate broker’s commissions of 5% on $14,800. Concededly defendant originally listed the property with the plaintiff as broker to be sold for $15,500 upon a 5% commission basis. Testimony offered by plaintiff showed that he obtained a purchaser ready, willing and able to purchase the premises for $14,800 and that the defendant agreed to such sale and agreed to pay a 5% commission to plaintiff. The proposed purchaser signed a written contract to purchase the premises for the sum of $14,800, paid $500 down and agreed to pay the balance in cash upon closing of title. Defendant never signed the contract and refused to complete the sale. Defendant now says that the contract contained terms to which she never agreed. These were minor terms, such as fixing the date of closing, pro rata adjustment of rents, taxes, etc. However, this was not the basis for defendant’s refusal to complete the deal. She maintains that she never agreed to the sale for $14,800 or to pay a 5% commission thereon. Consequently, a clear and open question of fact was presented to the City Court. The City Court decided that defendant did authorize the sale for $14,800 and did agree to pay a 5% commission, and that plaintiff produced a buyer “ ready, able and willing ” to complete the sale. Upon such findings the plaintiff was entitled to judgment, and the record contains ample evidence to support the findings. Order and judgment unanimously affirmed, with costs to the respondent. Present — Foster, P. J., Bergan, Coon, Gibson and Herlihy, JJ.